Citation Nr: 1209009	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  09-04 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1980 to December 1984 and from January 1985 to February 1993.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board concludes that further development is necessary prior to adjudicating the issues on appeal.  

With respect to the Veteran's bilateral hearing loss claim, the Board observes that the Veteran was provided with VA examinations in December 2006 and January 2009.  The VA examiners determined that the Veteran's current hearing loss was not related to service because there was an audiogram in 1997, which was after discharge from military service, that showed hearing within normal limits.  The Board notes that the January 2009 VA examiner noted a large drop in hearing in December 1985; however, she did not discuss the other audiograms in the 1980's that showed the Veteran met VA's definition for a hearing loss disability.  Furthermore, the examiner did not mention the diagnosis in November 1988 of bilateral high frequency hearing loss.  Thus, the Board finds that a remand is necessary for another VA examination and opinion to discuses all of the evidence of record.  

Furthermore, it appears that not all of the Veteran's service treatment records are associated with the claims file.  In this regard, the service treatment records do not have complete copies of the Veteran's periodic examinations conducted throughout his service and the record contains only a copy of the Veteran's report of medical history as part of his separation examination dated in December 1992 and not the actual physical examination.  VA has a duty to assist the veteran in obtaining or confirming the unavailability of his active duty service treatment records that are not currently included in the record on appeal.  38 U.S.C.A. § 5103A(c).  VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the veteran's claim for a benefit under a law administered by the VA.  38 U.S.C.A. § 5103A.  Whenever VA attempts to obtain records from a Federal department or agency, the efforts to obtain those records shall continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A(b)(3).  Therefore, the RO should conduct a search for the Veteran's service treatment records to obtain a complete record including the Veteran's separation examination.  

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain all of the Veteran's outstanding service treatment records from the appropriate personnel department to include the National Personnel Records Center (NPRC) and the VA Records Management Center (RMC), to specifically include the complete records of periodic examinations and the Veteran's separation medical examination in December 1992.  If no records are available, attempt to obtain the outstanding records from any alternative source available.  If the records are still not available, obtain written confirmation of that fact.  If after the above steps have been taken and VA concludes that it is reasonably certain that further efforts to obtain the records would be futile, VA will document of record such unavailability, and all attempts to obtain such records.  VA must also provide the Veteran with notice of that fact as required under 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e) and allow an appropriate period of time for the Veteran to respond.  Associate all documents obtained with the claims file.

2. Thereafter, schedule the Veteran with a VA audiological examination.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether any bilateral hearing loss found on examination is at least as likely than not (i.e., a fifty percent or greater probability) causally or etiologically related to any symptomatology shown in service (to include the evidence of decreased hearing) or any other incident thereof such as loud noise exposure.  The examiner should provide a complete rationale for conclusions reached and discuss the audiograms that show a decrease in hearing in service, to include in the 1980's, including the November 1988 diagnosis of high frequency hearing loss.  

3. If, and only if, any of the missing service treatment records that are associated with the record show complaints of or treatment for the Veteran's back, then schedule the Veteran for another VA examination for his service connection claim for his back.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  The examiner is requested to review all pertinent records associated with the claims file and provide an opinion on whether any low back disorder to include degenerative disc disease of the lumbar spine is at least as likely as not (i.e., a 50 percent or greater probability) related to any injury, disease or incident during military service.  The examiner should provide a complete rationale for all conclusions reached.  As part of the rationale, the examiner should discuss the documented complaints of back pain in service.  

4. Upon completion of the foregoing, readjudicate the Veteran's service connection claims for bilateral hearing loss and a back disorder, based on a review of the entire evidentiary record.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


